—Appeal from a judgment of the County Court of Schenectady County (Lament, J.), rendered December 20, 1996, convicting defendant upon her plea of guilty of three counts of the crime of robbery in the second degree.
Defendant pleaded guilty to three counts of the crime of robbery in the second degree in satisfaction of a multicount indictment charging her and her codefendants, James Gage (People v Gage, 259 AD2d 837) and James Eleby, with a series of convenience store robberies in the Schenectady County area. Defendant was sentenced to concurrent terms of 5 to 10 years in prison, plus restitution. On appeal, defense counsel asserts that no nonfrivolous appealable issues exist and seeks to be relieved o'f his assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. The record discloses that defendant, who was represented by retained counsel, waived her right to appeal the conviction and sentence as part of a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated *661plea agreement and relevant statutory requirements. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.